PER CURIAM.
Upon consideration of the several petitions of the appellant for extension of time within which to file and docket transcript of record in the above cause, and to perfect the appeal, and no reason being assigned in either petition for the granting of the prayer therein, and the reasons now assigned in the brief in support of the petitions being lacking in persuasiveness of the need for relief, and it further appearing that pending action by the court upon the said petitions no effort has been made by the appellant to expedite the appeal, it is ordered that the petitions be and they are hereby denied.
And upon consideration also of a petition by the appellee to dismiss the appeal, and it appearing that there has been unreasonable and unsatisfactorily explained delay in perfecting it, and that in the proceedings in the court below the appellant unnecessarily and inexcusably delayed to the disadvantage of adversary party, it is ordered that the motion to dismiss be granted and the appeal be and it is hereby dismissed.